Citation Nr: 0616956	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 2003, 
for a compensable evaluation for instability or subluxation 
of the left knee.

2.  Entitlement to an effective date prior to June 4, 2003, 
for a compensable disability evaluation for traumatic 
osteoarthritis of the left knee.

3.  Entitlement to an effective date prior to June 4, 2003, 
for a compensable evaluation for right knee disability.

4.  Entitlement to an effective date prior to June 4, 2003, 
for additional compensation for dependents.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Subsequent to an unappealed rating decision of June 1989 
assigning a noncompensable evaluation for left knee 
disability and a noncompensable evaluation for right knee 
disability, a claim for an increased rating was not received 
before June 4, 2003.

2.  Private treatment records dated September 9, 2002, show 
that the veteran had X-ray evidence of traumatic arthritis of 
both knees with limitation of flexion to 130 degrees.  

3.  The presence of subluxation or instability of the left 
knee during the one-year period prior to June 4, 2003, is not 
shown.  

4.  Prior to June 4, 2003, the veteran's combined service-
connected disability rating was less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 9, 2002, 
for a 10 percent evaluation for traumatic osteoarthritis of 
the left knee have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §  3.400 (2005).

2.  The criteria for an effective date of September 9, 2002, 
for a 10 percent evaluation for disability of the right knee 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §  
3.400 (2005).

3.  The criteria for an effective date prior to June 4, 2003, 
for a compensable evaluation for subluxation or lateral 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §  3.400 (2005).

4.  The criteria for an effective date prior to June 4, 2003, 
for the payment of additional compensation for dependents 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§  3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Through a letter dated in September 2003 as well as the 
Statement of the Case and Supplemental Statements of the 
Case, the veteran was informed of the specific criteria to 
establish an earlier effective date for the grant of a 
compensable evaluation for his service-connected knee 
disabilities and entitlement to additional compensation for 
his dependents.  He was also informed of the evidence and 
information that he should submit, and the assistance that VA 
would provide to obtain evidence on his behalf.  Although the 
RO has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded examinations addressing the severity of his knee 
disabilities.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


II.  Evidentiary Background

Service connection for left and right knee disabilities was 
granted by rating decision in June 1989.  The RO assigned 
noncompensable disability evaluations for these conditions.  
The veteran was notified of this decision by letter dated in 
July 1989; however, the evidence does not show that he filed 
a notice of disagreement with this decision.  

The veteran filed a claim for increased evaluations for his 
bilateral knee disability on June 4, 2003.  Thereafter, 
medical records from the Orthopedic Institute of Pennsylvania 
were received.  They reflect that his initial treatment was 
on September 9, 2002.  At that time, he complained of pain 
and instability in his knees of increasing duration and 
intensity.  Examination revealed normal gait and station with 
range of motion from 0 to 130 degrees with no joint effusion 
and intact collateral ligaments.  Anterior-posterior drawer 
sign, pivot shift, and Lachman's tests were negative.  X-rays 
showed evidence of degenerative changes of the patellofemoral 
joint in both knees with no evidence of acute fracture or 
dislocation.  The pain and degenerative joint disease of both 
knees were diagnosed.  Celebrex was prescribed.  

Followup examination on September 16, 2002, showed that the 
veteran was doing much better since he started Celebrex.  In 
fact, the veteran reported felt "absolutely fantastic."  
His treating physician noted that the veteran's "pre-
treatment symptoms of pain and instability in the knees 
[were] by and large gone."  Again, the veteran had 0 to 130 
degrees of motion in both knees with normal gait and station 
and no joint effusion.  His collateral ligaments were found 
to be intact.  Furthermore, an MRI was consistent with 
degenerative joint disease, but no evidence of significant 
internal derangement was noted.

A June 4, 2003, VA outpatient treatment record shows that the 
veteran was treated for bilateral knee pain and prescribed 
Celebrex.  

III.  Knee Disabilities

Legal Criteria

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under VA regulations, normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Limitation of flexion of a leg 
warrants a noncompensable evaluation if flexion is limited to 
60 degrees, a 10 percent evaluation if flexion is limited to 
45 degrees, or a 20 percent evaluation if flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 


Analysis

As noted above, the disabilities of the veteran's left and 
right knees were evaluated as noncompensably disabling by 
rating decision in June 1989.  Although the veteran now 
claims that he did not receive notice of this decision or 
notice to report for a VA examination to determine the 
severity of his knee disabilities, the record reflects that 
the letter informing him of the rating decision was sent to 
his address of record.  This notice was not returned as 
undeliverable.  The record also reflects that the veteran did 
not file a notice of disagreement with this decision within 
one year of the notification letter.  Accordingly, the June 
1989 rating decision became final.  See 38 C.F.R. §§ 20.201, 
20.302.  

Thereafter, nothing that can be construed as a claim for an 
increase was received prior to June 4, 2003.  The Board notes 
that records of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  See 38 
C.F.R. § 3.157(b).  However, there is no record of any VA 
examination or hospitalization between the final June 1989 
rating decision and the June 4, 2003, outpatient treatment 
record.

With respect to the one-year period prior to June 4, 2003, 
the evidence shows that the presence of traumatic arthritis 
of the both knees was confirmed by X-rays on September 9, 
2002.  In addition, on that date, he was found to have 
painful motion of both knees with flexion limited to 130 
degrees.  These findings are consistent with a 10 percent 
evaluation for traumatic arthritis under Diagnostic Code 
5010.  Accordingly, the Board concludes that an earlier 
effective date of September 9, 2002, is warranted for a 10 
percent evaluation for right knee disability and a 10 percent 
evaluation for arthritis of the left knee.  

With respect to an earlier effective date for a 10 percent 
evaluation for subluxation or lateral instability of the left 
knee, the evidence for the period prior to June 4, 2003, does 
not show that the veteran had either subluxation or 
instability.  On the contrary, while he complained of 
instability on September 9, 2002, objective evidence of 
instability was not found at that time or on follow up 
examination on September 16, 2002.  Consequently, the 
earliest possible effective date is the date of receipt of 
the claim, which is the currently assigned effective date.  


IV.  Additional Compensation for Dependents

The veteran argues that he is entitled to an additional 
compensation for his spouse and dependent children prior to 
June 4, 2003.  

A veteran entitled to receive compensation for a service-
connected disability, which is rated at not less than 30 
percent, shall be entitled to additional compensation for a 
dependent spouse and children. 38 U.S.C.A. §§ 1115, 1135 
(West 2002).  

Although the Board has granted earlier effective dates for 
the 10 percent evaluation for arthritis of the left knee and 
the 10 percent evaluation for disability of the right knee, 
the combined evaluation for the service connected 
disabilities prior to June 4, 2003, is still less than 30 
percent.  In essence, in view of the Board's determination 
that an earlier effective date for the 10 percent evaluation 
for instability or subluxation of the left knee is not 
warranted, the claim for an earlier effective date for 
compensation based upon a dependent spouse and children must 
also fail.  


ORDER

Entitlement to an effective date of September 9, 2002, but 
not earlier, for a 10 percent disability rating for traumatic 
osteoarthritis of the left knee is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an effective date of September 9, 2002, but 
not earlier, for a 10 percent disability rating for 
disability of the right knee is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to June 4, 2003, for a 
compensable evaluation for subluxation or lateral instability 
of the left knee is denied.

Entitlement to an effective date prior to June 4, 2003, for 
additional compensation for dependents is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


